Citation Nr: 1827944	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-36 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Colley, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.  The Veteran served as a radio operator in the Republic of Vietnam, where he earned the Combat Infantryman Badge.  Following his active duty service, the Veteran also served in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2017, the Veteran testified at a Board hearing in Buffalo, New York, before the undersigned Veterans Law Judge.  A transcript is of record. 


FINDINGS OF FACT

1.  With resolution of the doubt in his favor, the Veteran's bilateral hearing loss was caused by in-service noise exposure.

2.  Tinnitus originated during service and has continued since that time.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes.  Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection.  38 C.F.R. § 3.303(b). 

Additionally, as a chronic disease, hearing loss will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation.  38 C.F.R. § 3.307(a)(3).

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  

Upon entering active duty service, the Veteran's July 1968 medical examination showed normal hearing bilaterally.  In October 1969, the Veteran denied hearing or ear problems.  In November 1970, in anticipation of separation from active duty service, the Veteran denied any hearing problems and his hearing test results were normal.  In December 1981, the Veteran's hearing tests demonstrated hearing loss at 4000-6000 Hertz in the right ear and 3000-8000 Hertz in the left ear.  In November 1985, the Veteran complained of bilateral hearing loss.  

In April 2012, the Veteran's private physician concluded that the Veteran's bilateral severe-to-profound mixed hearing loss was at least as likely as not a result of occupational noise exposure that would be consistent with his military occupational specialty and combat experience.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
25
70
80
LEFT
20
5
30
75
80

The Veteran was afforded a VA audiological examination in October 2012.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
65
70
LEFT
15
10
25
80
85

Speech audiometry revealed speech recognition ability of 90 percent in the left ear and 90 percent in the right ear using the Maryland CNC speech discrimination test.  The average pure tone threshold was 42 decibels for the right ear, and 50 decibels for the left ear.  The examiner noted that the Veteran had bilateral sensorineural hearing loss (in the frequency ranges of 500-4000 Hz and 6000 Hz or higher) but that this may not be hearing loss that is considered to be a disability for VA rating purposes.  The examiner also reported that the Veteran's hearing loss impacted ordinary conditions of daily life, to include difficulty hearing, especially with background noise.  The Veteran reported that, due to his hearing loss, he must often interrupt conversations for clarification.  Ultimately, the examiner concluded that the Veteran's hearing loss was less likely than not due to his military service. 

In a September 2014 statement, the Veteran explained that he did not report difficulty hearing while still in the military or shortly thereafter because he was eager to return home.  He also stated that he was not the type to seek medical treatment, especially at the risk of having his active duty service extended.  

In May 2016, the Veteran testified that his hearing loss was a result of his combat service in the Republic of Vietnam, and reiterated that he did not report his hearing difficulties because he did not want to complain.  

The Board will grant the benefit of the doubt to the Veteran and grant the benefit on the basis of direct service connection, supported by an adequate medical opinion as to the Veteran in this matter. The present decision is based on the record in this appeal, and carries no precedential weight as to any other pending cases. 38 C.F.R. § 20.1303.

Tinnitus

The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Veteran's service treatment records do not refer to tinnitus nor ringing of the ears.  

In April 2012, the Veteran's private physician assigned the Veteran a diagnosis of tinnitus and concluded that it was at least as likely as not a result of occupational noise exposure that would be consistent with his military occupational specialty and combat experience.  

In October 2012, the Veteran complained of constant bilateral ringing in his ears. 

In a September 2014 statement, the Veteran explained that he did not report tinnitus while in the military or shortly thereafter because it was not a commonly-known disability and he was eager to return home after his active duty service.  Further, he reported that, contrary to statements in his medical treatment records, he has been experiencing ringing in his ears since his military service but it only became unbearable within the past fifteen years.  

In May 2016, the Veteran testified that he had tinnitus since his combat service, but he did not report it because he did not know its etiology.  

The Veteran provided credible evidence that he had ringing in his ears in service, and he currently has a diagnosis of tinnitus.  Therefore, the disease is presumed to have been incurred in service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015).  Service connection is warranted and the claim is granted.

	(CONTINUED ON NEXT PAGE)










ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


